Kenneth Jackson, petitioner, filed an Original Action for Writ of Habeas Corpus seeking release from prison by way of habeas corpus. We dismiss the petition sua sponte because this court lacks jurisdiction to entertain petitioner's claim since the petitioner is incarcerated at the Lorain Correctional Institution in Grafton, Ohio, and is not in the custody of any authority that is located within Cuyahoga County. See R.C. 2725.03; Bridges v. McMackin(1989), 44 Ohio St.3d 135,541 N.E.2d 1035; State ex rel. Dixon v. Gold (1991), 76 Ohio App.3d 518,602 N.E.2d 408. Accordingly, case is dismissed.
The clerk of court is to serve notice upon the parties as provided in Civ.R. 58(B). Costs of this action are assessed against petitioner.
DYKE, A.J. and KARPINSKI, J., CONCUR.